     Case 2:19-cv-01340-MCE-DB Document 17 Filed 04/21/20 Page 1 of 4

1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MEGAN ROUGH, individually and on               No. 2:19-cv-01340-MCE-DB
      behalf of all similarly situated current
12    and former employees of Defendants in
      the State of California,
13                                                   MEMORANDUM AND ORDER
                        Plaintiff,
14
             v.
15
      COSTCO WHOLESALE
16    CORPORATION, a Delaware
      Corporation; and DOES 1-50, inclusive,
17
                        Defendants.
18

19

20          Through this action, Plaintiff Megan Rough (“Plaintiff”) seeks relief from Defendant

21   Costco Wholesale Corporation (“Defendant”) for violations of the California Labor Code

22   and the Industrial Welfare Commission Wage Orders. Plaintiff, individually and on behalf

23   of all other similarly situated employees, filed a Class Action Complaint in the Superior

24   Court of California, County of Solano, after which Defendant removed Plaintiff’s case to

25   federal court pursuant to the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d).

26   ECF No. 1. Presently before the Court is Defendant’s Motion to Change Venue to the

27   Central District of California under the “first-to-file rule” where the case Nevarez v.

28   ///
                                                    1
     Case 2:19-cv-01340-MCE-DB Document 17 Filed 04/21/20 Page 2 of 4

1    Costco Wholesale Corp., C.D. Cal. Case No. 2:19-cv-03454-SVW-Skx (“Nevarez”), is

2    already pending. ECF No. 11.1 For the following reasons, that Motion is DENIED.2

3

4                                                BACKGROUND3
5

6            Plaintiff brings the present action on behalf of herself and all current and former

7    non-exempt, hourly-paid employees who worked for Defendant within California and who

8    worked one or more closing shifts during the period from four years preceding the filing

9    of this Complaint to final judgment. Defendant employed Plaintiff as a front-end

10   associate in its warehouse store located in Woodland, California, from December 2017

11   to January 2018, and in another warehouse located in Vacaville, California, from March

12   2018 to April 2019.

13           Plaintiff alleges that she and other similarly situated employees continued to work

14   after business hours at Defendant’s stores. More specifically, after the stores’ doors

15   were closed to customers and locked, Defendant required Plaintiff and other similarly

16   situated employees to clock out and then walk to a designated exit location. The

17   employees then had to call and wait for a manager to meet them at the designated exit

18   location. When the manager arrived, he or she would inspect the employees’ bags for

19   store merchandise. After checking the employees’ bags, the manager would radio the

20   stores’ security guards to ensure the parking lot was safe before the exit doors were
21   opened.

22           According to Plaintiff, employees were not relieved of their duties until several

23   minutes after clocking out and were not compensated for the time they were on-duty and

24
             1
             Another similar later-filed case, Mosley v. Costco Wholesale Corp., C.D. Cal. Case No. 2:19-cv-
25   07935-SVW-SKx (“Mosley”), is also proceeding before the same Central District of California court.
26           2Because oral argument would not be of material assistance, the Court ordered this matter
     submitted on the briefs. E.D. Local Rule 230(g).
27
            3 The following recitation of facts is taken, sometimes verbatim, from Plaintiff’s Class Action
28   Complaint. ECF No. 1-2.
                                                            2
     Case 2:19-cv-01340-MCE-DB Document 17 Filed 04/21/20 Page 3 of 4

1    required to complete the exit security procedure. Plaintiff defines two classes of similarly

2    situated employees. First, Plaintiff seeks to represent the Closing-Shift Class, which

3    includes all current and former non-exempt employees who worked at Defendant’s

4    warehouse stores and who worked one or more closing shifts at any time from four years

5    prior to the filing of the Complaint to the present. Second, Plaintiff seeks to represent a

6    subclass of employees entitled the Waiting Time Penalties Subclass, which includes all

7    members of the Closing-Shift Class whose employment with Defendant ended at any

8    time from three years prior to filing the Complaint to the present. The Complaint alleges

9    the following claims under state law: (1) Failure to Pay Minimum and Regular Wages;

10   (2) Failure to Pay All Overtime Wages; (3) Failure to Provide Accurate Wage

11   Statements; (4) Failure to Timely Pay All Wages Due Upon Separation of Employment;

12   and (5) Violation of California Business and Professions Code §§ 17200 et seq.

13

14                                            ANALYSIS
15

16          The Nevarez action was filed well before this one, and the plaintiff in that case

17   pursues claims overlapping those brought here. More specifically, the plaintiffs in

18   Nevarez also sought to represent various classes of Defendant’s employees in pursuit of

19   California wage and hour claims based on Defendant’s bag-checking and closing-shift

20   exit procedures. Given the similarity between that case and this one and between the
21   relative classes of employees, Defendant thus seeks to transfer this action so it may be

22   heard in conjunction with Nevarez and the subsequently filed Mosley case.

23          “[W]hen duplicative actions are filed in courts of concurrent jurisdiction, the court

24   ‘which first acquired jurisdiction generally should proceed with the litigation.’” Horne v.

25   Nissan North America, Inc., Case No. 17-cv-00436-MCE-DB, 2018 WL 746467, at *3

26   (E.D. Cal. Feb. 6, 2018) (quoting Negrete v. Petsmart, Inc., 2013 WL 4853995, at *2
27   (E.D. Cal. Sep. 10, 2013)). “The second-filed district court may, in its discretion, transfer,

28   stay, or dismiss the case.” Id. at *2. This “first-to-file rule is discretionary and should be
                                                    3
     Case 2:19-cv-01340-MCE-DB Document 17 Filed 04/21/20 Page 4 of 4

1    applied ‘with a view to the dictates of sound judicial administration.’” Id. (quoting Apple

2    Inc. v. Psystar Corp., 658 F.3d 1150, 1161 (9th Cir. 2011)).

3           In this instance, both the parties and the claims are substantially similar. That

4    said, the court in Nevarez declined to certify a class and thereafter remanded the matter

5    to state court on the basis that it consequently lacked jurisdiction under CAFA. In

6    addition, the Mosley plaintiff has now voluntarily dismissed that action as well.

7    Accordingly, there is very little to be gained by transferring this action to a court that

8    never reached the merits of the claims presented and no longer has any cases pending

9    before it. Defendant’s Motion to Transfer is thus DENIED.

10

11                                          CONCLUSION
12

13          For the reasons set forth above, Defendant’s Motion to Change Venue, ECF

14   No. 11, is DENIED.

15          IT IS SO ORDERED.

16   Dated: April 21, 2020

17

18

19

20
21

22

23

24

25

26
27

28
                                                     4
